Case 5:20-cv-00883-FMO-AFM Document 5 Filed 05/11/20 Page 1 of 9 Page ID #:27



  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10                                        EASTERN DIVISION
 11

 12       KENNETH MARTIN,                               Case No. 5:20-cv-00883-FMO (AFM)
 13
                              Plaintiff,
                                                        ORDER TO SHOW CAUSE
 14            v.
 15       DETECTIVE RAINS, et al.,
 16
                              Defendants.
 17

 18           On April 24, 2020, 1 plaintiff filed a pro se civil rights action pursuant to 42
 19   U.S.C. § 1983. (ECF No. 1.) The Complaint was accompanied by a Request to
 20   Proceed Without Prepayment of Filing Fees or In Forma Pauperis (“IFP”), which
 21   was subsequently granted. Plaintiff is a detainee who is presently being held at the
 22   Patton State Hospital, in Patton, California. Pursuant to 28 U.S.C. § 1915(e)(2)(B),
 23   the Court has screened the pleading to determine whether plaintiff’s Complaint is
 24

 25   1
         On April 7, 2020, plaintiff lodged for filing another pro se action: Martin v. People, Case No.
 26   5:20-cv-00722-UA. That action is a Petition for Writ of Mandamus, but it has yet to be filed
      because plaintiff failed to either pay the required filing fees or file a request to proceed without
 27   prepayment of the filing fees. In the present civil rights action, Case No. 5:20-cv-00883, plaintiff
      states that his Petition for Writ of Mandamus alleges that he “has been unjustifiably deemed as
 28   incompetent and committed to a mental hospital.” (ECF No. 1 at 10.)
Case 5:20-cv-00883-FMO-AFM Document 5 Filed 05/11/20 Page 2 of 9 Page ID #:28



  1   frivolous or malicious; fails to state a claim on which relief may be granted; or seeks
  2   monetary relief against a defendant who is immune from such relief. Section
  3   1915(e)(2) pertains to any civil action by a litigant who is seeking to proceed IFP.
  4   See, e.g., Shirley v. Univ. of Idaho, 800 F.3d 1193, 1194 (9th Cir. 2015); Lopez v.
  5   Smith, 203 F.3d 1122, 1127 n.7 (9th Cir. 2000) (“section 1915(e) applies to all
  6   in forma pauperis complaints” and district courts should “dismiss a complaint that
  7   fails to state a claim upon which relief may be granted”) (en banc). In determining
  8   whether the pleading states a claim on which relief may be granted, its allegations of
  9   material fact must be taken as true and construed in the light most favorable to
 10   plaintiff. See, e.g., Soltysik v. Padilla, 910 F.3d 438, 444 (9th Cir. 2018). However,
 11   the “tenet that a court must accept as true all of the allegations contained in a
 12   complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678
 13   (2009). Rather, a court first “discounts conclusory statements, which are not entitled
 14   to the presumption of truth, before determining whether a claim is plausible.”
 15   Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1129 (9th Cir. 2013). Further, because
 16   plaintiff is appearing pro se in this action, the Court must construe the allegations of
 17   the pleading liberally and must afford plaintiff the benefit of any doubt. See, e.g.,
 18   Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Rosati v. Igbinoso, 791
 19   F.3d 1037, 1039 (9th Cir. 2015) (in determining whether a complaint should be
 20   dismissed under 28 U.S.C. § 1915(e)(2)(B), courts apply the standard of Fed. R. Civ.
 21   P. 12(b)(6)).
 22         In the Complaint, plaintiff names as defendants Los Angeles Police
 23   Department Detective Rains, Los Angeles County Deputy District Attorney
 24   Lieberman, the Los Angeles County District Attorney’s Office, the City of Los
 25   Angeles (“City”), and the Los Angeles County Sheriff’s Department. (ECF No. 1 at
 26   1, 13-14.) Plaintiff raises four claims. In his “Claim I,” plaintiff alleges that he was
 27   “unjustifiably arrested and imprisoned under the false pretense that the plaintiff tried
 28   to kill someone” and that Detective Rains failed to “comply with subpoena requests.”
                                                 2
Case 5:20-cv-00883-FMO-AFM Document 5 Filed 05/11/20 Page 3 of 9 Page ID #:29



  1   (Id. at 15.) In his “Claim II,” plaintiff alleges the prosecutor filed “frivolous charges
  2   against plaintiff,” obtained evidence “unethically” or “unlawfully,” and withheld
  3   evidence from plaintiff. (Id. at 13, 16.) In his “Claim III,” plaintiff alleges that the
  4   City endangered plaintiff by “employing vehicles that fly in [sic] low altitudes”
  5   without informing the “public of said vehicles” and that a “trial judge retaliated”
  6   against plaintiff and “committed him to a mental hospital.” (Id. at 17.) In his “Claim
  7   IV,” plaintiff claims that his “property bag” was “stolen” while in custody, he was
  8   “denied access to courts and phones,” he was harassed and “attacked,” and he was
  9   “denied access to showers and running water.” (Id. at 18.) Plaintiff also alleges that
 10   there is “no evidence” to support the charges against him (id. at 1-2); that “the courts
 11   have maliciously raised a doubt as to the plaintiff’s mental competancy [sic]” (id. at
 12   7); that he is serving “unnecessary time at Patton State Hospital” (id.); and that
 13   “standby council” “tried to enter a plea . . . [of] not guilty by reason of insanity”
 14   without plaintiff’s consent (id.). Plaintiff seeks monetary damages (id. at 1, 3, 5, 19)
 15   and injunctive relief that includes dismissal of the “attempted murder” charge
 16   pending against plaintiff and to have plaintiff “be deemed competent” (id. at 19).
 17            “Absent extraordinary circumstances, interests of comity and federalism
 18   instruct [federal courts] to abstain from exercising our jurisdiction in certain
 19   circumstances when . . . asked to enjoin ongoing state enforcement proceedings.”
 20   Page v. King, 932 F.3d 898, 901 (9th Cir. 2019) (internal quotation marks omitted,
 21   alterations in original). “A federal court may abstain under Younger 2 in three
 22   categories of cases: (1) parallel, pending state criminal proceedings, (2) state civil
 23   proceedings that are akin to criminal prosecutions, and (3) state civil proceedings that
 24   implicate a State’s interest in enforcing the orders and judgments of its courts.”
 25   Herrera v. City of Palmdale, 918 F.3d 1037, 1043 (9th Cir. 2019) (internal quotation
 26   marks omitted). It has long been clear that “Younger preclude[s] federal intrusion
 27

 28   2
          See Younger v. Harris, 401 U.S. 37, 44-45 (1971).
                                                      3
Case 5:20-cv-00883-FMO-AFM Document 5 Filed 05/11/20 Page 4 of 9 Page ID #:30



  1   into ongoing state criminal prosecutions.” Sprint Communications, Inc. v. Jacobs,
  2   571 U.S. 69, 78 (2013). In addition, “state civil proceedings that are akin to criminal
  3   prosecutions” warrant abstention, and federal courts should not interfere with
  4   “pending civil proceedings involving certain orders . . . uniquely in furtherance of
  5   the state courts’ ability to perform their judicial functions.” Sprint, 571 U.S. at 72,
  6   78 (internal quotation marks omitted, alteration in original). To the extent a plaintiff
  7   in a civil rights action seeks damages under § 1983 arising from a pending state
  8   criminal case, such claims should be stayed. See Gilbertson v. Albright, 381 F.3d
  9   965, 979-80 (9th Cir. 2004) (en banc) (holding that Younger principles may apply to
 10   claims for damages under § 1983, but federal courts should stay the federal action
 11   until the state proceeding has been completed).        Federal courts may raise the
 12   abstention doctrine sua sponte. See Bellotti v. Baird, 428 U.S. 132, 143 n.10
 13   (1976); Columbia Basin Apt. Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.
 14   2001) (the Younger doctrine may be raised sua sponte at any time in the proceedings).
 15         Plaintiff’s Complaint indicates that the state court criminal action against
 16   plaintiff is ongoing. Plaintiff alleges that he has been charged with attempted murder,
 17   that he has been “unjustifiably deemed as incompetant [sic]” and “committed . . . to
 18   a mental hospital,” and that he is serving “unnecessary time at Patton State Hospital”
 19   where he is presently being held. (ECF No. 1 at 7, 10, 16-17). Under California law,
 20   if a criminal defendant is found not mentally competent to stand trial following a
 21   competency hearing, criminal proceedings are suspended while the defendant is
 22   committed to a state hospital for treatment. See Cal. Penal Code §§ 1368, 1372.
 23   Because plaintiff seeks injunctive relief to dismiss pending criminal charges after
 24   having been committed to a state hospital, it is clear that a final judgment has not
 25   been entered in plaintiff’s state court criminal action. See, e.g., Jackson v. Superior
 26   Court, 4 Cal. 5th 96, 105 (2017) (noting that under Cal. Penal Code § 1372, a
 27   defendant who has regained competence should be returned to the court for criminal
 28   proceedings to resume); Page, 932 F.3d at 902 (where “no final judgment has been
                                                 4
Case 5:20-cv-00883-FMO-AFM Document 5 Filed 05/11/20 Page 5 of 9 Page ID #:31



  1   entered in state court, the state court proceeding is plainly ongoing for purposes of
  2   Younger” (internal quotation marks omitted)).           Further, the Superior Court
  3   proceeding that resulted in a finding that plaintiff was mentally incompetent to stand
  4   trial is an on-going proceeding that is not criminal in nature; rather, it is a quasi-
  5   criminal proceeding that strongly implicates the state’s interest in enforcing its
  6   orders. See, e.g., Sprint, 571 U.S. at 82; Bark v. Patton State Hosp., 2019 U.S. Dist.
  7   Lexis 187689, at *18-*22 (C.D. Cal., Sept. 24, 2019) (Younger abstention applicable
  8   where petitioner had been found to be mentally incompetent to stand trial and
  9   committed to a state hospital because the criminal case “has been paused while
 10   petitioner remains committed in the state hospital” and state criminal proceedings
 11   remain ongoing), adopted by 2019 U.S. Dist. Lexis 187632 (C.D. Cal., Oct. 29,
 12   2019); In re Taitano, 13 Cal. App. 5th 233, 239-40 (Cal. App. 2017) (explaining
 13   California’s statutory scheme providing that a person “who is mentally incompetent
 14   to stand trial” cannot be tried or convicted); People v. Quiroz, 244 Cal. App. 4th
 15   1371, 1379 (Cal. App. 2016) (in California, a competency hearing is a “special
 16   proceeding, not a criminal action”).
 17         Accordingly, it appears that plaintiff’s claims herein that seek dismissal of the
 18   state criminal charges pending against plaintiff or the reversal of the state’s finding
 19   that plaintiff is mentally incompetent to stand trial fall within the Younger abstention
 20   doctrine, and this Court must abstain from interfering in the pending state court
 21   proceedings.
 22         In addition, plaintiff’s claims against the Los Angeles County District
 23   Attorney’s Office and those for retroactive relief against Deputy District Attorney
 24   Lieberman in his official capacity are barred by the Eleventh Amendment. The
 25   Eleventh Amendment bars federal jurisdiction over suits by individuals against a
 26   State and its instrumentalities, unless either the State consents to waive its sovereign
 27   immunity or Congress abrogates it. Pennhurst State School & Hosp. v. Halderman,
 28   465 U.S. 89, 99-100 (1984). Further, “the eleventh amendment bars actions against
                                                 5
Case 5:20-cv-00883-FMO-AFM Document 5 Filed 05/11/20 Page 6 of 9 Page ID #:32



  1   state officers sued in their official capacities for past alleged misconduct involving a
  2   complainant’s federally protected rights, where the nature of the relief sought is
  3   retroactive, i.e., money damages.” Bair v. Krug, 853 F.2d 672, 675 (9th Cir. 1988).
  4   To overcome this Eleventh Amendment bar, the State’s consent or Congress’ intent
  5   must be “unequivocally expressed.” Pennhurst, 465 U.S. at 99. While California
  6   has consented to be sued in its own courts pursuant to the California Tort Claims Act,
  7   such consent does not constitute consent to suit in federal court. See BV Engineering
  8   v. University of California, Los Angeles, 858 F.2d 1394, 1396 (9th Cir. 1988).
  9   Finally, Congress has not repealed state sovereign immunity against suits brought
 10   under 42 U.S.C. § 1983. In California, a district attorney is a state official when
 11   acting within his or her prosecutorial capacity, and the Los Angeles County District
 12   Attorney’s Office acts as a state office with respect to actions taken in connection
 13   with a criminal prosecution. See Jackson v. Barnes, 749 F.3d 755, 767 (9th Cir.
 14   2014) (a district attorney’s office “acts as a state office with regard to actions taken
 15   in its prosecutorial capacity, and [it] is not subject to suit under § 1983”); Del Campo
 16   v. Kennedy, 517 F.3d 1070, 1073 (9th Cir. 2008).
 17         Further, plaintiff’s claims for damages against Deputy District Attorney
 18   Lieberman in his individual capacity appear to be barred by absolute immunity.
 19   Individual prosecutors are entitled to absolute immunity from damages liability when
 20   they engage in activities “intimately associated with the judicial phase of the criminal
 21   process,” such as the prosecution and presentation of the state’s case. See Imbler v.
 22   Pachtman, 424 U.S. 409, 427, 430-31 (1976). This immunity applies even if it “does
 23   leave the genuinely wronged defendant without civil redress against a prosecutor
 24   whose malicious or dishonest action deprives him of liberty.” Imbler, 424 U.S. at
 25   427. However, it is the nature of the function performed, not the role or title of the
 26   actor that determines the scope of absolute immunity. See Engebretson v. Mahoney,
 27   724 F.3d 1034, 1039 (9th Cir. 2013) (“the Supreme Court has emphasized this
 28   functional approach for determining when public officials may claim absolute
                                                 6
Case 5:20-cv-00883-FMO-AFM Document 5 Filed 05/11/20 Page 7 of 9 Page ID #:33



  1   immunity under § 1983”). Here, plaintiff’s claims against Deputy District Attorney
  2   Lieberman all arise from acts undertaken by the Deputy District Attorney in
  3   initiating, preparing for, or presenting a criminal prosecution against plaintiff.
  4   Prosecutorial immunity extends to all “acts undertaken by a prosecutor in preparing
  5   for the initiation of judicial proceedings or for trial, and which occur in the course of
  6   his role as an advocate for the State.” See Buckley v. Fitzsimmons, 509 U.S. 259, 273
  7   (1993); see also Van de Kamp v. Goldstein, 555 U.S. 335, 341-42 (2009) (discussing
  8   circumstances under which prosecutors are entitled to absolute immunity while
  9   acting as “an officer of the court”); Stapley v. Pestalozzi, 733 F.3d 804, 809 (9th Cir.
 10   2013) (“prosecutors have absolute immunity under § 1983 for a decision to initiate a
 11   criminal prosecution”).
 12         Finally, to state a federal civil rights claim, a plaintiff must allege that the
 13   named defendant deprived him of a right guaranteed under the United States
 14   Constitution or a federal statute, and that the “deprivation was committed by a person
 15   acting under color of state law.” See West v. Atkins, 487 U.S. 42, 48 (1988). “A
 16   person deprives another ‘of a constitutional right, within the meaning of section 1983,
 17   if he does an affirmative act, participates in another’s affirmative acts, or omits to
 18   perform an act which he is legally required to do that causes the deprivation of which
 19   [the plaintiff complains].’” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988)
 20   (emphasis and alteration in original). “[A] local government may not be sued under
 21   §1983 for an injury inflicted solely by its employees or agents. Instead, it is when
 22   execution of a government’s policy or custom, whether made by its lawmakers or by
 23   those whose edicts or acts may fairly be said to represent official policy, inflicts the
 24   injury that the government as an entity is responsible under § 1983.” Monell v. New
 25   York City Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978); see also Connick v.
 26   Thompson, 563 U.S. 51, 60 (2011) (“under § 1983, local governments are responsible
 27   only for their own illegal acts” (emphasis in original, internal quotation marks
 28   omitted)). In order to state a claim arising from the execution of a local entity’s
                                                 7
Case 5:20-cv-00883-FMO-AFM Document 5 Filed 05/11/20 Page 8 of 9 Page ID #:34



  1   policy or custom, plaintiff must set forth factual allegations to show that the execution
  2   of a specific policy, regulation, custom or the like was the “actionable cause” of any
  3   alleged constitutional violation. See, e.g., Tsao v. Desert Palace, Inc., 698 F.3d 1128,
  4   1146 (9th Cir. 2012) (“a plaintiff must also show that the policy at issue was the
  5   ‘actionable cause’ of the constitutional violation, which requires showing both but-
  6   for and proximate causation”).
  7          Here, plaintiff alleges that the City “neglected to inform and protect” plaintiff,
  8   “recklessly endangered” him, and negligently failed to inform the “public” about
  9   “vehicles that fly in [sic] low altitudes.” Plaintiff also alleges that the City failed to
 10   warn the public about actions taken in connection “with a ring of celebrity home
 11   burglaries” and that helicopters were used in residential areas causing a “disterbance
 12   [sic] of peace” and “sleep fragmentation” or “death.” Plaintiff alleges that he “has
 13   been subjected to violent and mentally deteroriating [sic] circumstances” in
 14   connection with his pending criminal case. (ECF No. 1 at 5-6, 14, 17.) 3 The Court
 15   discounts plaintiff’s conclusory statements concerning the City in determining the
 16   plausibility of any claim alleging a violation of a right guaranteed under the United
 17   States Constitution or a federal statute. See, e.g., Salameh, 726 F.3d at 1129. Thus,
 18   as currently pled, plaintiff’s Complaint fails to allege any claim against the City that
 19   has an arguable basis in either fact or law, and plaintiff’s factual allegations
 20   concerning actions taken by the City appear frivolous because they “rise to the level
 21   of the irrational or the wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 31-33
 22   (1992); see also Neitzke v. Williams, 490 U.S. 319, 325 (1989).
 23   ///
 24   ///
 25
      3
 26      Although plaintiff also alleges that a “trial judge retaliated against the plaintiff,” he does not
      name any judge as a defendant. (ECF No. 1 at 17.) Moreover, even if plaintiff had named a trial
 27   judge in connection with the state court proceedings against plaintiff, any judge would be entitled
      to absolute immunity from suit for actions taken in his or her judicial capacity. Mireles v. Waco,
 28   502 U.S. 9, 11 (1991); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc).
                                                        8
Case 5:20-cv-00883-FMO-AFM Document 5 Filed 05/11/20 Page 9 of 9 Page ID #:35



  1         IT THEREFORE IS ORDERED that, on or before June 30, 2020, plaintiff
  2   shall show cause in writing why:
  3         (1) Plaintiff’s claims seeking injunctive relief against all defendants pertaining
  4   to the state criminal charges pending against plaintiff or the state’s finding that
  5   plaintiff is incompetent to stand trial should not be dismissed pursuant to Younger;
  6         (2) Plaintiff’s claims for monetary damages against Deputy District Attorney
  7   Lieberman should not be dismissed as barred by absolute immunity;
  8         (3) Plaintiff’s claims against the Los Angeles County District Attorney’s
  9   Office should not be dismissed as barred by the Eleventh Amendment; and
 10         (4) Plaintiff’s federal civil rights claims for monetary damages against the
 11   City of Los Angeles should not be dismissed as frivolous.
 12         Plaintiff’s failure to respond to this Order to Show Cause in writing may
 13   be deemed by the Court as plaintiff’s consent to the dismissal of this action
 14   without prejudice.
 15         IT IS SO ORDERED.
 16

 17   DATED: 5/11/2020
 18

 19                                          ____________________________________
                                                 ALEXANDER F. MACKINNON
 20                                          UNITED STATES MAGISTRATE JUDGE
 21

 22

 23

 24

 25

 26

 27

 28

                                                9
